 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Stacy Cabral
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     STACY CABRAL,                                      Case No.: 2:18-cv-00585-JAM-CKD
12
                    Plaintiff,
13                                                                   ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17

18
                                                 ORDER
19
            Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
20
     with prejudice and each party shall bear its own attorneys’ fees and costs.
21

22
            IT IS SO ORDERED.
23

24
     DATED: 1/7/19                                /s/ John A. Mendez________________________
25                                                Hon. JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                                       1
                                              [PROPOSED] ORDER
